     Case: 19-60693    Document: 00515166727 Page: 1 Date Filed: 10/21/2019
      Case 3:19-cv-00422-CWR-FKB Document 11 Filed 10/21/19 Page 1 of 1




          IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT

                             ___________________

                                No. 19-60693
                             ___________________

ZORRI N. RUSH,                                      A True Copy
                                                    Certified order issued Oct 21, 2019
            Plaintiff - Appellant
                                                    Clerk, U.S. Court of Appeals, Fifth Circuit
v.

BUDGET CAR AND TRUCK RENTAL OF MEMPHIS,

            Defendant - Appellee

                          ________________________

             Appeal from the United States District Court for the
                       Southern District of Mississippi
                          ________________________

CLERK'S OFFICE:

       Under 5TH CIR. R. 42.3, the appeal is dismissed as of October 21, 2019,
for want of prosecution. The appellant failed to timely pay the fee.


                                     LYLE W. CAYCE
                                     Clerk of the United States Court
                                     of Appeals for the Fifth Circuit




                                     By: _________________________
                                     Allison G. Lopez, Deputy Clerk

                         ENTERED AT THE DIRECTION OF THE COURT
